J-S72017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MAROM INVESTMENTS, LLC                  :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
ZAIMAH AZIZ,                            :
                                        :
                  Appellant             :         No. 417 EDA 2017

            Appeal from the Order Entered December 20, 2016
           in the Court of Common Pleas of Philadelphia County,
               Civil Division at No(s): 4141 May Term, 2016

BEFORE:    BENDER, P.J.E., MUSMANNO, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY MUSMANNO, J.:                FILED DECEMBER 19, 2017

     In this ejectment action, Zaimah Aziz (“Aziz”), pro se, appeals from

the Order that awarded possession of the subject property, 6723 Lansdowne

Avenue, Philadelphia, Pennsylvania (“the Property”), to Marom Investments,

LLC (“Marom”). We affirm.

     On June 3, 2016, Marom filed a Complaint in Ejectment against Aziz

concerning the Property.   On August 19, 2016, Marom filed a Praecipe for

entry of default judgment. However, the trial court thereafter scheduled the

matter for a hearing on December 20, 2016. At the close of the hearing, the

trial court entered an Order awarding Marom possession of the Property.

     Aziz timely filed a pro se Notice of Appeal on January 12, 2017.     In

response, the trial court issued an Order on March 31, 2017 (after giving

notice to the parties), directing Aziz to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal within 21 days of the Order.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S72017-17


Thereafter, the trial court issued an Opinion on August 1, 2017, noting that

Aziz never filed a Rule 1925(b) concise statement, which was 102 days

overdue as of that date.         Accordingly, the trial court found that Aziz had

waived any claims, and recommended that this Court quash the appeal.

       We agree that Aziz has waived the issues that she presents in her pro

se brief (which, itself, fails to comply with several of our Rules of Appellate

Procedure)1 by failing to file a Rule 1925(b) concise statement.2            See

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (stating that “in

order to preserve their claims for appellate review, appellants must comply

whenever the trial court orders them to file a Statement of Matters

Complained of on Appeal pursuant to Pa.R.A.P. 1925. Any issues not raised

in a Pa.R.A.P. 1925(b) statement will be deemed waived.”); Greater Erie

Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 226-27

(Pa. Super. 2014) (en banc) (applying Castillo and finding waiver).

       Order affirmed.
____________________________________________


1   Though we acknowledge that Aziz is proceeding pro se, “as a pro se
litigant, [s]he is not entitled to any particular advantage because [s]he lacks
legal training.” Kovalev v. Sowell, 839 A.2d 359, 367 n.7 (Pa. Super.
2003) (citation and quotation marks omitted).

2  Aziz averred, in a Response she filed to a Rule to Show Cause issued by
this Court concerning her failure to file a concise statement, that she timely
filed a concise statement on April 7, 2017. However, this purported filing
was never entered on the trial court’s docket and is not contained in the
certified record. Accordingly, we may not consider it. See, e.g., Roth Cash
Register Co. v. Micro Sys., 868 A.2d 1222, 1223 (Pa. Super. 2005)
(stating that this Court cannot consider documents that are not part of the
certified record).


                                           -2-
J-S72017-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2017




                          -3-